Citation Nr: 0024514	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).

In September 1998, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  

In February 1999, the Board issued a decision that, in part, 
reopened and denied the veteran's claim for service 
connection for post-traumatic stress disorder.  In March 
2000, the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded the Board's decision with 
respect to the claim to entitlement to service connection for 
post-traumatic stress disorder.  


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The Board notes that the veteran served in the United States 
and in Korea during the 1960's.  He had no service in 
Vietnam, and experienced no combat.  The veteran provided a 
list of claimed "stressors" in April 1996.  

The service medical records show no complaints of a 
psychiatric nature.  The separation examination in January 
1969 showed normal psychiatric findings.  The veteran was 
hospitalized in 1971 and many times throughout the following 
two and one half decades for a psychiatric disability, which 
has been variously diagnosed as bipolar disorder, manic 
depressive disorder, and schizophrenic reaction.  A VA 
psychiatric examination in December 1994 and a report of a 
three week VA psychiatric hospitalization in January and 
February 1996 both show a diagnosis of bipolar disorder.

VA outpatient treatment reports show that, on January 28, 
1997, the veteran reported to the VA medical center emergency 
room requesting refills of medication.  It was noted that the 
veteran desired to see "Mr. Gregory" regarding "PTSD and 
flashbacks."  The veteran reported symptoms including 
increased flashbacks for two weeks, nightmares, hearing 
voices and nocturnal leg cramps relieved with ibuprofen.  The 
assessment included degenerative joint disease of the right 
knee, hypertension, bipolar disorder, nightmares with 
"flashbacks" and hearing voices, post-traumatic stress 
disorder, and dermatitis.  The treatment plan was to refill 
medication, "refer to Mr. Gregory," get serum lithium level.  
A salve for a rash was also noted.  A consultation request 
addressed to Mr. Gregory and dated January 28, 1997, was for 
post-traumatic stress disorder with increased flashbacks and 
nightmares, and also for follow-up of bipolar disorder.

A Mental Health Clinic consultation, dated February 5, 1997, 
is of record, signed by Mr. Gregory with indications that he 
is a board certified social worker.  The report notes the 
veteran's complaints and lists some stressors alleged by the 
veteran.  The impression included bipolar disorder, sleep 
disorder, with post-traumatic disorder to be ruled out.  The 
treatment plan included discussion with psychology.  On May 
1, 1997, Mr. Gregory reported that the veteran had attended a 
group session.  He arrived late and had questions about 
medication and post-traumatic stress disorder.  It was noted 
that the veteran planned to file a claim for service 
connection for post-traumatic stress disorder.

Because of the veteran's claim that he has post-traumatic 
stress disorder and the diagnosis of post-traumatic stress 
disorder made in connection with VA outpatient consultations 
in 1997, the Court has determined that "this case should be 
remanded for a contemporaneous medical examination to attempt 
to reconcile the various diagnoses of record into a 
'consistent picture,' including an opinion regarding whether 
or not Appellant has post-traumatic stress disorder."  
Should the examiner determine that a diagnosis of post-
traumatic stress disorder is appropriate, the RO must then 
attempt to corroborate the veteran's claimed stressors.

The Court has also directed VA to obtain the benefits 
decision and underlying evidence from the Social Security 
Administration (SSA).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the SSA and 
request a copy of the SSA decision 
awarding the veteran benefits and the 
medical records upon which the award was 
based.  The decision and any records 
obtained should be associated with the 
claims folder.

2.  The RO must arrange for the veteran 
to be examined by a VA psychiatrist to 
determine the proper diagnosis with 
respect to the veteran's psychiatric 
disorder.  The examiner must review this 
REMAND and the extensive medical evidence 
in the claims folder, including the 
January 1997 outpatient record that 
references post-traumatic stress 
disorder.  The examiner should be 
informed that the veteran did not serve 
in Vietnam, and was not exposed to 
combat; his service was in Korea and the 
U.S. during the period from 1966 to 1969.  
The examination report should include a 
detailed account of all pathology found 
to be present.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiner 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If and only if a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify what 
stressor(s) was found to be sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the veteran's claimed 
stressors.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiner should provide an opinion as 
to the likely onset of such disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All studies or tests 
deemed necessary for by the examiner, 
including psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTS, 
are to be accomplished.  The examiners 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the fourth edition of 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV).  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, in the event 
that the VA examination results in a 
diagnosis of post-traumatic stress 
disorder, the RO must make a specific 
effort to corroborate any stressors noted 
in the examination report as a basis for 
the diagnosis of post-traumatic stress 
disorder.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



